Howell, J.
The defendants have appealed from, a judgment condemning them to pay the value of two horses, killed by their freight-train, while passing in daylight through the plantation of the plaintiff.
An examination of the evidence in the record, and the briefs of counsel, has not convinced Us that the Judge, a quo, has erred. There was negligence on the part of defendant’s employes in not adopting the usual means to avoid such an accident. The preponderance of evidence is that the usual mode' to frighten animals off of rail-road tracks is to blow the steamTwhistle, which was not done in this instance. By the testimony of the engineer and conductor, the only witnesses for defendants, it appears that the horses were running in front of the locomotive when struck, and we must think that if the speed of the train had been checked instead of increased, as it was, they would have escaped. The account given by these two witnesses of the occurrence does not relieve them from the charge of such negligence as makes the defendants liable; while the witnesses for the plaintiff strengthen the correctness of tho District Judge’s conclusion. His estimate of the value seems to be a just one under the evidence, being nearer the minimum sum.
Judgment affirmed.